Exhibit 10.6

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT
WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability company (the
“Advisor”), having an address at 200 Hubbard Road, Guilford, Connecticut 06437,
and OneBeacon Insurance Group, Ltd. , an exempted limited liability company
organized under the laws of Bermuda (the “Client”), having an address at 601
Carlson Parkway, Suite 600, Minnetonka, Minnesota 55305, and each affiliate
company of the Client listed on Schedule B, and each having an address of 601
Carlson Parkway, Suite 600, Minnetonka, Minnesota 55305, or which hereinafter
becomes a party to this Agreement (each, an “Affiliated Company”, and
collectively, the “Affiliated Companies”), hereby enter into this Investment
Management Agreement (this “Agreement”), dated as of December 23, 2014, and
hereby agree that the Advisor shall act as discretionary advisor with respect to
certain assets of the Client and the Affiliated Companies described below (the
“Investment Account”) on the following terms and conditions:
1.Investment Account. The Investment Account shall consist of the cash and
securities of the Client and the Affiliated Companies managed by the Advisor
pursuant to this Agreement.
2.    Authority. The Client and each Affiliated Company hereby appoint the
Advisor as advisor for the portion of the Investment Account comprised of its
investment assets. Except as may be separately agreed in writing among the
Advisor, the Client and any Affiliated Company from time to time, the Advisor
hereby agrees to direct the investments in the Investment Account in accordance
with the investment guidelines agreed upon by the Client, each Affiliated
Company and the Advisor from time to time (the "Standard Guidelines"). Any other
agreement by the Advisor, and the Client or an Affiliated Company to manage
investment assets in a manner deviating from the Standard Guidelines shall be in
writing. The board of directors (or other similar governing body) of the Client
and each Affiliated Company shall oversee the activities of the Advisor pursuant
to this Agreement and shall retain ultimate authority over the Investment
Account, in each case, in relation to their respective investment assets and
shall monitor services annually for quality assurance. In addition, the Advisor
agrees to provide treasury management advisory services specific to the
Investment Account ("Treasury Management Services"), as directed by the Client
or any Affiliated Company. The Treasury Management Services include, without
limitation, (i) executing investment transactions to support short-term treasury
cash requirements, (ii) settling inter-company and dividend treasury
transactions with cash and securities, (iii) settling quarterly tax liability
payments from the Investment Account, (iv) providing preliminary valuation for
securities supporting treasury transactions, (v) assisting the Client or any
Affiliated Company in evaluating securities lending programs administered by
custodians designated by the Client or such Affiliated Company and acceptable to
the Advisor, and (vi) collaborating with the Client or any Affiliated Company to
provide treasury transaction support to custodians and accounting servicing
providers designated by the Client or such Affiliated Company and acceptable to
the Advisor.
3.    Advisor’s Discretionary Authority.     Subject to Section 2, the Advisor
shall have full discretion and authority as agent and attorney-in-fact for the
Client and each Affiliated Company: (a) to make all investment decisions in
respect of the Investment Account on behalf of the Client and the Affiliated
Companies and, except as otherwise provided in this Agreement, at the sole risk
of the Client and the Affiliated Companies; (b) to buy, sell, exchange, convert,
liquidate or otherwise trade in respect of the Investment Account in any stock,
bond or other security or investment, including without limitation private
investment funds, hedge funds, and other pooled investment vehicles (such
private investment funds, hedge funds, and other pooled investment vehicles
collectively referred to as “Funds”); (c) to facilitate the subscription for,
redemption or transfer of interests in Funds (including but not limited to
performing such acts and executing such documents as may be necessary to
subscribe or redeem interests in Funds); and (d) in furtherance of the
foregoing, to do anything which the Advisor shall deem requisite, appropriate or
advisable in connection

1



--------------------------------------------------------------------------------



therewith, including, without limitation, the placing of orders with respect to,
and arrangement for, any of the foregoing, and the selection of such brokers,
dealers, sub-advisors and others as the Advisor shall determine in its absolute
discretion. The Advisory will be responsible for engaging, contracting with,
monitoring and terminating sub-advisors; however no sub-advisor shall be given
discretionary authority over the Investment Account without the prior approval
of the Client, and to the extent affecting the investment assets of any
Affiliated Company, such Affiliated Company.
4.    Liability.    In the performance of its services, the Advisor will not be
liable for any error in judgment or any acts or failures to act except those
resulting from the Advisor’s gross negligence, willful misconduct or
malfeasance. Nothing herein shall in any way constitute a waiver or limitation
of any right of any person under any applicable U.S. federal or state securities
laws. The Advisor shall have no responsibility or liability or whatsoever in
respect of assets outside the Investment Account.
5.    Custody.    Investment Account assets shall be held in one or more
separately identified accounts in the custody of one or more banks, trust
companies, brokerage firms or other entities designated by the Client and each
Affiliated Company, and acceptable to the Advisor. The Advisor will communicate
its investment purchase, sale and delivery instructions directly with the
appropriate custodian or other qualified depository. The Client and each
Affiliated Company shall be responsible for its respective custodial
arrangements and the payment of all related custodial charges and fees, and the
Advisor shall have no responsibility or liability with respect to custody
arrangements or the acts, omissions or other conduct of the custodians.
6.    Brokerage.    When placing orders for the execution of transactions for
the Investment Account, the Advisor may allocate all transactions to such
brokers or dealers, for execution on such markets, at such prices and commission
rates, as are selected by the Advisor in its sole discretion. In selecting
brokers or dealers to execute transactions, the Advisor need not solicit
competitive bids and does not have an obligation to seek the lowest available
commission cost. It is not the Advisor’s practice to negotiate “execution only”
commission rates, and, in negotiating commission rates, the Advisor shall take
into account the financial stability and reputation of brokerage firms and
brokerage and research services provided by such brokers. The Client or any
Affiliated Company may be deemed to be paying for research provided or paid for
by the broker which is included in the commission rate although the Client or
such Affiliated Company may not, in any particular instance, be the direct or
indirect beneficiary of the research services provided. Research furnished by
brokers may include, but is not limited to, written information and analyses
concerning specific securities, companies or sectors, market, finance and
economic studies and forecasts, certain financial publications, statistics and
pricing services, discussions with research personnel, and certain software and
data bases utilized in the investment management process. The Client and each
Affiliated Company acknowledge that since commission rates are generally
negotiable, selecting brokers on the basis of considerations which are not
limited to applicable commission rates may at times result in higher transaction
costs than would otherwise be obtainable.
The Advisor is hereby authorized to, and the Client and each Affiliated Company
acknowledges that the Advisor may, aggregate orders on behalf of the Investment
Account with orders on behalf of other clients of the Advisor. In such event,
the allocation of the securities purchased or sold and the expenses incurred in
the transaction shall be made in a manner that the Advisor considers to be fair
and equitable to all of its clients, including the Client and the Affiliated
Companies, and that is consistent with the allocation policies and procedures
adopted and implemented by the Advisor, copies of which will be made available
to clients upon request.



2



--------------------------------------------------------------------------------



7.    Representations and Warranties.
a)The Client and each Affiliated Company represents, warrants and agrees that:
(i)
it has full legal power and authority to enter into this Agreement;

(ii)
the appointment of the Advisor hereunder is permitted by the Client’s or such
Affiliated Company’s governing documents and has been duly authorized by all
necessary corporate or other action;

(iii)
it will indemnify the Advisor and hold it harmless against any and all losses,
costs, claims and liabilities which the Advisor may suffer or incur arising out
of any material breach of its representations and warranties herein;

(iv)
it is not (a) an employee benefit plan, (b) an IRA, (c) a “benefit plan
investor” subject to the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or
(d) an entity in which the participation by benefit plan investors” is
“significant”, as those terms are defined in regulations issued by the U.S.
Department of Labor; and

(v)
it understands that the Advisor will be relying upon the representations and
information provided herein or in connection herewith by the Client and/or the
Affiliated Companies in completing and entering into subscription agreements on
behalf of the Investment Account.

b)    The Advisor represents, warrants and agrees that;
(i)
it has full legal power and authority to enter into this Agreement;

(ii)
it is registered as an investment adviser with the Securities and Exchange
Commission pursuant to the Investment Advisers Act of 1940, as amended (the
“Advisers Act”);

(iii)
entering into this Agreement is permitted by the Advisor’s governing documents
and has been duly authorized by all necessary corporate or other action;

(iv)
it will indemnify the Client and each Affiliated Company and hold it harmless
against any and all losses, costs, claims, and liabilities which the Client
and/or such Affiliated Company may suffer or incur arising out of any material
breach of any representations and warranties of the Advisor;

(v)
it has established Anti-Money Laundering Policy & Procedures pursuant to Section
352 of the USA Patriot Act; and

(vi)
it endeavors to value all securities at fair market value in a manner determined
by the Advisor to be consistent with (1) its Valuations Policies and Procedures,
as may be amended from time to time, and (2) industry practice. A copy of these
policies and procedures is available to clients upon request. The Advisor will
not serve as the official pricing agent with respect to the Investment Account
but may provide recommendations regarding fair valuation, if the Client or an
Affiliated Company so requests.


3



--------------------------------------------------------------------------------



8.    Reports.    The Advisor shall provide the Client and each Affiliated
Company with reports on the status of the Investment Account on a monthly basis.
The books and records of the Client and the Affiliated Companies shall include
those books and records developed or maintained under or related to this
Agreement. All such records maintained pursuant to this Agreement shall be
subject to examination by the Client and, as it relates to its own investment
assets, each Affiliated Company, and by persons authorized by it, or by
appropriate governmental authorities, at all times upon reasonable notice. The
Advisor shall provide copies of trade tickets, custodial reports and other
records that the Client and/or any Affiliated Company shall reasonably require
for accounting or tax purposes.
9.    Management Fee, Treasury Management Fee and Expenses.
a)    The Advisor will be paid a quarterly management fee and Treasury
Management Fee (the “Management Fee”) for its investment advisory and Treasury
Management Services provided hereunder, determined in accordance with Schedule A
to this Agreement. For purposes of Schedule A, the Management Fee shall be
calculated treating the Investment Account as a single poop. The Management Fee
shall be borne by the Client and the Affiliated Companies pro rata based on
respective Investment Account assets. During the term of this Agreement, the
Management Fee shall be calculated in compliance with the NAIC Accounting
Practices and Procedures Manual and billed and payable in arrears on a quarterly
basis within sixty (60) days after the last day of each calendar quarter based
upon the value of the Investment Account as of the last day of the said calendar
quarter. The Management Fee shall be pro-rated for any partial quarter. Capital
inflows and outflows will be time-weighted so that the Management Fee will be
charged for only the period of time such assets are actually managed by the
Advisor. In the event that the Management Fee is to be paid by the custodian out
of the Investment Account, the Client and/or the relevant Affiliated Company
will provide written authorization to the custodian.
b)    The Client or an Affiliated Company shall be responsible for all expenses
incurred directly in connection with transactions effected on behalf of the
Client or such Affiliated Company pursuant to this Agreement. These expenses
shall include but are not limited to (i) custodial fees; (ii) PAM accounting
service fees, (iii) Charles River (or other) compliance service fees, (iv)
investment expenses such as commissions, and (v) other expenses reasonably
related to the purchase, sale or transmittal of Investment Account assets,
provided that the Advisor shall be responsible for research fees and expenses.
The Client is prohibited from advancing funds to the Advisor except to pay for
services defined in this Agreement.
c)    Sub-advisory management or performance fees (“Sub-advisor Fees”), if any,
will be borne by the Client and/or the affected Affiliated Companies, as
appropriate, provided that said fees have been approved in advance by the Client
and/or the affected Affiliated Company. No Management Fee shall accrue on any
assets with respect to which Sub-advisor Fees are paid. At the Advisor’s
discretion, Sub-advisor Fees may be structured to be paid directly to the
sub-advisor by the Client or Affiliated Companies or be paid by the Advisor and
reimbursed by the Client or Affiliated Companies without any markup. Any
Management Fees incurred in connection with transactions conducted by the
Advisor with regard to interests in Funds will be borne by the Client or the
affected Affiliated Companies.
10.    Confidential Relationship.    All information and advice furnished by any
party to another party pursuant to this Agreement shall be treated by the
receiving party as confidential and shall not be disclosed to third-parties
except as required by law.
11.    Assignment.    This Agreement may not be assigned (within the meaning of
the Advisers Act) by any party without the written consent of the other party,
and any assignment without such consent shall automatically cause the
termination hereof.

4



--------------------------------------------------------------------------------



12.    Directions to the Advisor.    All directions by or on behalf of the
Client or an Affiliated Company to the Advisor shall be in writing and may be
delivered in any manner permitted by Section 16. The Advisor (i) shall be fully
protected in relying upon any such writing that the Advisor believes to be
genuine and to be signed or presented or sent by the proper person or persons
(ii) shall be under no duty to make any investigation or inquiry as to any
statement contained therein and (iii) may accept the same as conclusive evidence
of the truth and accuracy of the statements therein contained.
13.    Services to Other Clients.    It is understood that the Advisor acts as
investment advisor to other clients and may give advice and take action with
respect to such clients that differs from the advice given or the action taken
with respect to the Investment Account. Nothing in this Agreement shall restrict
the right of the Advisor, its members, managers, officers, employees or
affiliates to perform investment management or advisory services for any other
person or entity, and the performance of such service for others shall not be
deemed to violate or give rise to any duty or obligation to the Client and/or
the Affiliated Companies.
14.    Investment by the Advisor for Its Own Account.    Nothing in this
Agreement shall limit or restrict the Advisor or any of its members, managers,
officers, employees or affiliates from buying, selling or trading any securities
for its or their own account or accounts. The Client and each Affiliated Company
acknowledges that the Advisor and its members, managers, officers employees,
affiliates and other clients may at any time have, acquire, increase, decrease
or dispose of securities which are at or about the same time acquired or
disposed of for the account of the Client or an Affiliated Company. The Advisor
shall have no obligation to purchase or sell for the Investment Account or to
recommend for purchase or sale by the Investment Account any security that the
Advisor or its members, managers, officers, employees or affiliates may purchase
or sell for itself or themselves or for any other client.
15.    Proxies.    Subject to any other written instructions of the Client or
any Affiliated Company, the Advisor is hereby appointed as the agent and
attorney-in-fact of the Client and each Affiliated Company in its discretion to
vote, convert or tender in an exchange or tender offer any securities in the
Investment Account, to execute proxies, waivers, consents and other instruments
with respect to such securities, to endorse, transfer or deliver such securities
and to participate in or consent to any plan of reorganization, merger,
combination, consolidation, liquidation or similar plan with reference to such
securities. The Advisor shall not incur any liability to the Client or any
Company Affiliate by reason of any exercise of, or failure to exercise, any such
discretion.
16.    Notices.    All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when actually received by the intended party in writing, via
facsimile, or e-mail or by first-class mail to the following addresses: (a) if
to the Advisor, at its address set forth above, Attention Chief Financial
Officer, if by facsimile to 203.458.0754 and if by e-mail,
mplourde@whitemountainsadvisors.com or (b) if to the Client or any Affiliated
Company, at its address set forth above, attention Chief Financial Officer, if
by facsimile to 781.332.7704, and if by email, pmcdonough@onebeacon.com. Any of
the Advisor the Client or an Affiliated Company may change its physical address,
facsimile number or e-mail address or specify a different manner of addressing
itself by giving notice of such change in writing to the other party.
17.    Joining and Severing Affiliated Companies.        From time to time while
this Agreement remains in effect, the Client may cause any other of its
affiliates to become an Affiliated Company hereunder by executing a written
agreement among the Client, the Advisor and such affiliate in a form reasonably
acceptable to each of them, after which the affiliate shall, for all purposes,
be treated as an “Affiliated Company” hereunder, including, without limitation,
granting the authorities, making the representations and warranties and
accepting the obligations of an Affiliated Company in this Agreement. From time
to time,

5



--------------------------------------------------------------------------------



the Client and/or the Advisor may sever any Affiliated Company from this
Agreement by executing a written agreement among the Client, the Advisor and
such Affiliated Company in a form reasonably acceptable to each of them, after
which the Affiliated Company shall no longer be treated as being party to this
Agreement. The Advisor will periodically update Schedule B to reflect the
addition or removal of Affiliated Companies.
18.    Entire Agreement, Amendment.    This Agreement sets forth the entire
agreement of the parties with respect to management of the Investment Account,
supersedes any previous Investment Management Agreement between the Advisor and
the Client or any Affiliated Company and shall not be amended except by an
instrument in writing signed by the parties hereto.
19.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of the same, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction. All arbitration expenses shall be borne equally by the Advisor, on
the one hand, and the Client and any affected Affiliated Company, on the other
hand. Any arbitration proceeding arising under this Agreement will be conducted
in the County of New York in the State of New York or such other location as the
parties mutually agree.
20.    Termination.    This Agreement shall continue in force from the date
hereof until terminated by either party, with or without cause, without penalty
by written notice to the other party at least sixty (60) days prior to the date
upon which such termination is to become effective, provided that the Client
shall honor any trades executed but not settled before the date of any such
termination. Upon termination of this Agreement, (i) any accrued and unpaid
Management Fee hereunder, (ii) accrued reimbursable expenses and (iii) any
reasonable additional expenses incurred in closing out the Account shall be paid
by the Client or the relevant Affiliated Company to the Advisor. Termination of
this Agreement will not affect any accrued rights, indemnities, existing
commitments or any contractual provisions intended to survive termination. The
Advisor may direct the custodian to retain in the Investment Account to settle
committed transactions.
21.    Receivership. If an     Affiliated Company is placed in receivership
under a state’s receivership law: (i) the rights of the Affiliated Company under
the agreement extend to the receiver or the chief state insurance department
official; and (ii) the books and records shall be subject to examination of the
receiver or the chief state insurance department official immediately upon the
receiver or the chief state insurance department official’s request. The Advisor
does not have an automatic right to terminate the agreement if an Affiliated
Company is placed in receivership under a state’s receivership law. The Advisor
will continue to maintain systems, programs, or other infrastructure
notwithstanding a seizure by the chief state insurance department official under
a state’s receivership law and shall make them available to the receiver for as
long as the Advisor continues to receive timely payment for the services
rendered.
22.    Severability.    If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) of the application of such provision to any other persons or
circumstances.
23.    Governing Law.    To the extent that the interpretation or effect of this
Agreement shall depend on state law, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
24.    Effective Date.    This Agreement shall become effective on the first
date written above.

6



--------------------------------------------------------------------------------



25.    Receipt of Disclosure Statement.    The Client and each Affiliated
Company acknowledges receipt of a copy of Part II of the Advisor’s Form ADV in
compliance with Rule 204-3(b) under the Investment Advisers Act of 1940, as
amended, more than 48 hours prior to the date of execution of this Agreement.
The Advisor shall annually and without charge, upon request by the Client,
deliver to the Client the current version of such form or a written document
containing the information then required to be contained in such form.
26.    Counterparts.    This Agreement may be executed in two counterparts, each
one of which shall be deemed to be an original.
IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.
ADVISOR:
WHITE MOUNTAINS ADVISORS LLC
By: /s/ Kevin B. Crawford
Print: Kevin B. Crawford
Title: Chief Compliance Officer
CLIENT:
ONEBEACON INSURANCE GROUP, LTD.
By: /s/ T. Michael Miller
Print: T. Michael Miller
Title: President & CEO



AFFILIATED COMPANIES:
MILL SHARES HOLDINGS (BERMUDA) LTD.
By: /s/ Sarah A. Kolar
Print: Sarah Kolar
Title: VP & Assistant Secretary
 
ONEBEACON HOLDINGS (GIBRALTAR) LIMITED
By: /s/ Sarah A. Kolar
Print: Sarah Kolar
Title: Director
 


7



--------------------------------------------------------------------------------



WM BELVAUX (LUXEMBOURG) S.A.R.L.
By: /s/ Sarah A. Kolar
Print: Sarah Kolar
Title: Manager








ONEBEACON INVESTMENTS (LUXEMBOURG) S.A.R.L.
By: /s/ Sarah A. Kolar
Print: Sarah A. Kolar
Title: Manager




































8



--------------------------------------------------------------------------------



WM FINDEL (LUXEMBOURG) S.A.R.L.
By: /s/ Sarah A. Kolar
Print: Sarah A. Kolar
Title: Manager
 
WM KEHLEN (LUXEMBOURG) S.A.R.L.
By: /s/ Sarah A. Kolar
Print: Sarah A. Kolar
Title: Manager
 
WM QUEENSWAY (GIBRALTAR) LIMITED
By: /s/ Sarah A. Kolar
Print: Sarah A. Kolar
Title: Manager
 
ONEBEACON INSURANCE GROUP LLC
By: /s/ T. Michael Miller
Print: T. Michael Miller
Title: President & CEO
 
ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
















9



--------------------------------------------------------------------------------



ONEBEACON U.S. FINANCIAL SERVICES, INC.
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
ONEBEACON U.S. HOLDINGS, INC.
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
ATLANTIC SPECIALTY INSURANCE COMPANY
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
HOMELAND INSURANCE COMPANY OF DELAWARE
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
HOMELAND INSURANCE COMPANY OF NEW YORK
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
ONEBEACON SELECT INSURANCE COMPANY
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President








10



--------------------------------------------------------------------------------



OBI NATIONAL INSURANCE COMPANY
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title:
 
ONEBEACON SPECIALTY INSURANCE COMPANY
By: /s/ Paul H. McDonough
Print: Paul H. McDonough
Title: Senior Vice President
 
A.W.G. DEWAR, INC.
By: /s/ Dana E. Tufts
Print: Dana E. Tufts
Title: President
 
EBI CLAIMS SERVICES, LLC
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary
 
NATIONAL MARINE UNDERWRITERS, INC.
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary






ONEBEACON ENTERTAINMENT, LLC
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary
 
ONEBEACON PROFESSIONAL INSURANCE, INC.
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary
 


11



--------------------------------------------------------------------------------



ONEBEACON SERVICES, LLC
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary
 
ONEBEACON SPORTS AND LEISURE, LLC
By: /s/ Virginia A. McCarthy
Print: Virginia A. McCarthy
Title: Secretary
 
SPLIT ROCK INSURANCE, LTD.
By: /s/ Sheila Nicoll
Print: Sheila Nicoll
Title: President












12



--------------------------------------------------------------------------------

Exhibit 10.6

SCHEDULE A
FEE SCHEDULE
Investment Account
 
 
Assets Under Management
Annual Fee
Quarterly Fee
Investment Grade Fixed Income
 
Up to $1 billion
10.0 bps
2.500 bps
Next $1 billion
8.5 bps
2.125 bps
Next $3 billion
7.5 bps
1.875 bps
Greater than $5 billion
2.5 bps
0.625 bps
High Yield
25.0 bps
6.250 bps
Equities
100.0 bps
25.000 bps
Hedge Funds
100.0 bps
25.000 bps
Private Equities & Deferreds
 
 
First 2 Years of Fund’s Life (committed)
100.0 bps
25.000 bps
Thereafter (Fair Value)
100.0 bps
25.000 bps
Affordable Housing Credit Funds
 
 
First Years of Fund’s Life (Committed)
100.0 bps
25.000 bps
Thereafter (Fair Value)
10.00 bps
2.500 bps



Treasury Management Services. The advisor will be paid a quarterly fee for the
treasury management-services computed at the annual rate of 1.75 basis points
(0.0175%) of the aggregate value of the net assets of the client’s investment
account on an annual basis.



13



--------------------------------------------------------------------------------

Exhibit 10.6

SCHEDULE B
AFFILIATED COMPANIES
MILL SHARES HOLDINGS (BERMUDA) LTD.
ONEBEACON HOLDINGS (GIBRALTAR) LIMITED
WM BELVAUX (LUXEMBOURG) S.A.R.L.
ONEBEACON INVESTMENT (LUXEMBOURG) S.A.R.L.
WM FINDEL (LUXEMBOURG) S.A. R.L.
WM KEHLEN (LUXEMBOURG) S.A.R.L.
WM QUEENSWAY (GIBRALTAR) LIMITED
ONEBEACON INSURANCE GROUP LLC
ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
ONEBEACON U.S. FINANCIAL SERVICES, INC.
ONEBEACON U.S. HOLDINGS, INC.
ATLANTIC SPECIALTY INSURANCE COMPANY
HOMELAND INSURANCE COMPANY OF DELAWARE
HOMELAND INSURANCE COMPANY OF NEW YORK
ONEBEACON SELECT INSURANCE COMPANY
OBI NATIONAL INSURANCE COMPANY
ONEBEACON SPECIALTY INSURANCE COMPANY
A.W.G. DEWAR, INC.
EBI CLAIMS SERVICES, LLC
NATIONAL MARINE UNDERWRITERS, INC.
ONEBEACON ENTERTAINMENT, LLC
ONEBEACON PROFESSIONAL INSURANCE, INC.
ONEBEACON SERVICES, LLC
ONEBEACON SPORTS AND LEISURE, LLC
SPLIT ROCK INSURANCE, LTD.



14

